Citation Nr: 1016089	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of left tibia and fibula fracture.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbar spine disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1973 to March 1977.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, the case was remanded for a videoconference hearing.  
In December 2009, a videoconference hearing was held before 
the undersigned.  A transcript of the hearing is associated 
with the Veteran's claims file.  In January 2010, pertinent 
additional evidence was submitted without a waiver of RO 
initial review.  

In testimony at the hearing, the Veteran appeared to raise 
the issue of entitlement to service connection for 
depression.  Such matter has not been addressed by the RO, 
and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

As was noted above, the Board received additional evidence 
pertaining to the matters at issue.  This evidence was 
received without a waiver of RO initial consideration.  
Consequently, the Board must defer the matter of the rating 
for the Veteran's lumbar strain and for the residuals of his 
left tibia and fibula fracture pending initial consideration 
of the additional evidence by the RO.  

Furthermore, at the December 2009 videoconference hearing, 
the Veteran indicated that he continues to receive treatment 
from the Cheyenne, Wyoming VA Medical Center.  The most 
recent VA treatment records associated with the Veteran's 
claims file are from July 2009.  As pertinent VA treatment 
records appear to be outstanding, they must be secured.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) 

At the December 2009 videoconference hearing, the Veteran 
indicated that he was awarded Worker's Compensation and 
Social Security Disability Income (SSDI) since an August 2001 
work-related back injury.  A review of the evidence of record 
found that Social Security Administration (SSA) and Colorado 
Department of Labor and Employment, Division of Workers' 
Compensation records are associated with the claims file (and 
development to secure such records is not necessary).  

At the December 2009 videoconference hearing, the Veteran 
also testified that his lumbar spine disability has increased 
in severity.  The most recent VA evaluation of this 
disability was on examination in January 2006.  A 
contemporaneous examination to ascertain the current severity 
of the disability is necessary.  See Olson v. Principi, 3 
Vet. App. 480, 482 (1992).  In addition, the Veteran 
testified that he has neurological symptoms related to his 
lumbar spine disability.  He stated that sometimes he has no 
use of his left knee at all, and cannot walk or maintain 
balance without a cane.  [Notably the record reflects that 
the Veteran has diabetes mellitus; it is unclear whether any 
neurological impairment would be related to that (nonservice 
connected) disability rather than to his service-connected 
lumbar spine disability.]  If there are objective 
neurological abnormalities related to the service connected 
low back disability, they would be separately rated under 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
following the General Rating Formula for diseases and 
injuries of the spine.  

Notably, "staged" ratings may be appropriate in a claim for 
increase when the factual findings show distinct time periods 
when the disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Veteran is hereby advised that controlling law provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655.  

The matter of entitlement to a TDIU rating is inextricably 
intertwined with the other claims being remanded, and 
consideration of the matter must be deferred pending 
resolution of such claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional 
evidence that was submitted directly to 
the Board and arrange for all further 
development indicated, to include securing 
updated VA treatment records since July 
2009.   

2.  The RO should arrange for the Veteran 
to be afforded an orthopedic examination 
(with neurological consult, if indicated) 
to determine the current severity of his 
service connected lumbar spine disability.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated studies should 
be completed.  The findings reported 
should specifically include thoracolumbar 
ranges of motion, whether the spine is 
ankylosed, and whether there are any 
neurological manifestations (if so, the 
examiner should describe their nature, 
severity, and frequency in detail).  The 
examiner must specifically comment whether 
the lumbar spine disability has been 
manifested by incapacitating episodes 
(i.e., periods of bedrest prescribed by a 
physician), and if so, their duration (in 
terms of weeks in the past year).  All 
symptoms and functional limitations 
(including any increased limitations on 
use) due to the lumbar spine disability 
should be described in detail.  The 
examiner must explain the rationale for 
all opinions given.  
3.  The RO should then readjudicate the 
matters (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found; whether a 
separate compensable rating is warranted 
for neurological symptoms associated with 
the lumbar spine disability; and 
entitlement to a TDIU rating in light of 
any change regarding the determinations on 
the other issues remanded).  If any claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp.2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

